      Case 2:18-cv-02400-TLN-AC Document 17 Filed 06/05/19 Page 1 of 2


                  UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF CALIFORNIA

                                         )
                                         )
DARRYL JEFFERSON,                        ) Case No.:
                                         )
             Plaintiff.                  ) 2:18-cv-02400-TLN-AC
                                         )
      v.                                 )
                                         )
MONARCH RECOVERY                         )
MANAGEMENT,                              )
                                         )
                Defendant.               )

                          NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: June 5, 2019                    By: /s/ Amy L. B. Ginsburg
                                         Amy L. B. Ginsburg, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: aginsburg@creditlaw.com
      Case 2:18-cv-02400-TLN-AC Document 17 Filed 06/05/19 Page 2 of 2




                       CERTIFICATE OF SERVICE

            I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                                Rohit Sabnis, Esquire
                                  Burnham Brown
                           1901 Harrison Street, 14th Floor
                                Oakland, CA 94612
                            rsabnis@burnhambrown.com
                               Attorney for Defendant




Dated: June 5, 2019                  By: /s/ Amy L. B. Ginsburg
                                       Amy L. B. Ginsburg, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: aginsburg@creditlaw.com
